 1   MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar No. 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
 3   Las Vegas, Nevada 89101
     drm@mcnuttlawfirm.com
 4   mcw@mcnuttlawfirm.com
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 5
     TAFT STETTINIUS & HOLLISTER, LLP
 6   Jonathan G. Polak, Esq.*
     Tracy N. Betz, Esq.*
 7   One Indiana Square, Suite 3500
     Indianapolis, Indiana 46204
 8   Tel.: (317) 713-3500 / Fax: (317) 713-3699
     jpolak@taftlaw.com
 9   tbetz@taftlaw.com
     *Admitted Pro Hac Vice
10   Counsel for Defendants
                                UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF NEVADA
12
     ADRISH BANERJEE, an individual, and YAN Case No.: 2:17-cv-00466-APG-EJY
13   HE, an individual,

14    Plaintiffs                                        STIPULATION AND ORDER TO
                                                         DISMISS THE ACTION WITH
15   vs.                                                 PREJUDICE WITH ALL SIDES
                                                       BEARING THEIR OWN FEES AND
16   CONTINENTAL INCORPORATED, INC.,                              COSTS
     d/b/a CONTINENTAL ENTERPRISES, an
17   Indiana Corporation, LEAPERS, INC., a
     Michigan Corporation, and DOES 1-10,
18   inclusive,
     Defendants.
19
20
21
22
23
24
25
26
27
28
                                                   1
 1    STIPULATION AND ORDER TO DISMISS THE ACTION WITH PREJUDICE WITH
                ALL SIDES BEARING THEIR OWN FEES AND COSTS
 2
             Defendants Continental Incorporated, Inc. d/b/a Continental Enterprises and Leapers, Inc.
 3
     hereby stipulate and agree with Plaintiffs the Estate of Adrish Banerjee and Yan He to dismiss this
 4
     action in its entirety with prejudice with all parties bearing their own fees and costs. The Court
 5
     shall retain jurisdiction to resolve any dispute over the settlement proceeds, if not paid within 30
 6
     days.
 7
             IT IS SO STIPULATED August 22, 2019.
 8
      PITEGOFF LAW OFFICE INC.                            MCNUTT LAW FIRM, P.C.
 9
10    /s/ Jeffrey I. Pitegoff            .                /s/ Dan McNutt                          .
      JEFFREY I. PITEGOFF (SBN 5458)                      DAN MCNUTT (SBN 7815)
11    330 E. Charleston Blvd., Suite 100                  MATTHEW C. WOLF (SBN 10801)
      Las Vegas, NV 89104                                 Nevada Bar No. 10801
12    Attorney for Plaintiffs                             625 S. Eighth Street
                                                          Las Vegas, NV 89101
13                                                        Attorney for Defendants
14
                                                           IT IS SO ORDERED.
15
16
                                                           ________________________________
17                                                         UNITED
                                                           UNITED STATES
                                                                   STATESDISTRICT
                                                                             DISTRICTJUDGE
                                                                                      JUDGE
                                                           Dated: August 22, 2019.
18                                                         DATED:____________________
19
20
21
22
23
24
25
26
27
28
                                                      2
